DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 06/27/2019 11/04/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “second apparatus” and “second device”, in claims 8-10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2, Claim 12 line 4, and Claim 19 line 2: “each block” needs to be changed to: --each block in the stream of blocks--, for proper antecedent basis. 
Claims 3, 4 and 14-15 recite, “O-code”, which is not defined in the claim or the disclosure, and is indefinite. For the purpose of comparison with prior art, --code-- is utilized.
Claim 8 recites: The apparatus of claim 1, wherein the stream of blocks is received from a communicatively coupled second apparatus. No first apparatus, is specified. If the first apparatus is interpreted as “The apparatus of claim 1”; then a conflict arises with claim 1, the last clause, “transmit” function. Since both of the apparatuses will be transmitting. 
Claims 9 and 10 recite, “a second device”; however, there is no first device, and it is unclear which device is transmitting or receiving, and what the connections between the devices are. 
Claims 16-18, line 2: “utilizes” needs to be changed to: --utilizing--, for proper grammar. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102“(a)(1)” and “(a)(2)” as being anticipated by He (US 20200244383 A1) continuation of PCT/CN2017/106151.

Claim 1. He teaches an apparatus comprising: circuitry configured to detect a specific block in a stream of blocks ([0008] first data block is a data block including a start-of-frame delimiter SFD of the first clock synchronization packet in the plurality of data blocks), wherein each block is encoded based on a line code ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks), and to sample an output of a clock to determine a timestamp reference based on detection of the specific block ([0088] sending apparatus generates indication information and a plurality of data blocks, where the plurality of data blocks are obtained by encoding a first clock synchronization packet, the indication information is used to indicate a first data block, and the first data block is a data block used for timestamp sampling in the plurality of data blocks); and circuitry configured to transmit timing information based on the timestamp reference ([0094] When the first data block arrives at the SerDes, the SerDes sends a signal to a real time clock RTC, and the RTC performs timestamp sampling, that is, the RTC records the moment at which the first data block arrives at the MDI. [0095] RTC transmits the timestamp to the MAC module, and the MAC module generates the second clock synchronization packet carrying the timestamp and sends the second clock synchronization packet. Figure 9). 

Claim 2. He teaches the apparatus of claim 1, and the specific block is a control block ([0097] sending apparatus indicates, by using the indication information, the data block used for 

Claim 3. He teaches the apparatus of claim 1, and the specific block is a control block that has an O-code ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks) (Examiner note: also see the indefiniteness rejection, above). 

Claim 4. He teaches the apparatus of claim 1, and the specific block is a control block that is used for Operations, Administration, and Maintenance OAM and has an O-code ([0078] Client timeslot mapping of the entire FlexE and various management operations are completed by using an overhead multiframe. For example, that a receiving apparatus restores a PTP packet from a data block is completed based on the overhead multiframe. [0141] The PMA performs operations such as timeslot mapping and asynchronous processing, reads the timestamp, and records an offset, bit-offset, caused in a processing process) ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks) (Examiner note: also see the indefiniteness rejection, above). 

Claim 5. He teaches the apparatus of claim 1, and the circuitry configured to transmit the timing information utilizes a Precision Time Protocol PTP message ([0105] PTP engine of a MAC module generates a PTP packet, and transmits the PTP packet to a sending unit of the MAC module. After receiving the PTP packet, the sending unit of the MAC module assembles a MAC frame, and marks an SFD location and a timestamp category of the PTP packet). 

Claim 6. He teaches the apparatus of claim 1, and the circuitry configured to transmit the timing information utilizes a Precision Time Protocol PTP message sent via a packet taking a plurality of blocks ([0113] PTP engine of the MAC module writes the timestamp into a follow-up packet and sends the follow-up packet. The timestamp carried in the follow-up packet is a sending timestamp of a last PTP packet obtained after precise measurement). 

Claim 7. He teaches the apparatus of claim 1, and the circuitry configured to transmit the timing information utilizes a plurality of subsequent specific blocks ([0113] PTP engine of the MAC module writes the timestamp into a follow-up packet and sends the follow-up packet. The timestamp carried in the follow-up packet is a sending timestamp of a last PTP packet obtained after precise measurement). 

Claim 8. He teaches the apparatus of claim 1, and the stream of blocks is received from a communicatively coupled second apparatus (Figure 9 shows the transmitter and Figure 11 shows the receiver). 

Claim 9. He teaches the apparatus of claim 1, and circuitry configured to receive corresponding timing information from a second device and to perform a calculation to determine a time difference relative to the second device ([0145] A MAC reads the timestamp carried in the PTP packet, corrects the timestamp based on obtained various latencies and compensation, and sends the corrected timestamp as a receipt timestamp of the PTP packet to a path required by the FlexE system). (Examiner note: also see the indefiniteness rejection, above).

Claim 10. He teaches the apparatus of claim 1, and the transmitted timing information is utilized by a second device to determine a time difference relative to the clock ([0143] after aligning each channel, the PCS obtains a timestamp and an offset on each channel and converts the offset into a time latency compensation timestamp) ([0164] clock synchronization). (Examiner note: also see the indefiniteness rejection, above). 

Claim 11. He teaches the apparatus of claim 1, and the stream of blocks is a Metro Transport Networking MTN stream ([0003] Flexible Ethernet FlexE is Ethernet developed based on conventional Ethernet. The FlexE defines a variable rate interface between a router and an optical transport network). (Examiner note: from the invention’s disclosure’s specification, page 1, paragraph [0002]: metro transport networking MTN, G.mtn is being developed in the International Telecommunication Union ITU as G.mtn Interfaces for a metro transport network. MTN has also been historically called Flexible Ethernet FlexE switching. MTN is a layer 1 transport technology similar to Optical Transport Network). 

Claim 12. He teaches a node comprising: a clock ([0164] clock synchronization); and a circuit configured to detect a specific block in a stream of blocks ([0008] first data block is a data block including a start-of-frame delimiter SFD of the first clock synchronization packet in the plurality of data blocks), wherein each block is encoded based on a line code ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks), and sample an output of the clock to determine a timestamp reference based on detection of the specific block ([0088] sending apparatus generates indication information and a plurality of data blocks, where the plurality of data blocks are obtained by encoding a first clock synchronization packet, the indication information is used to indicate a first data block, and the first data block is a data block used for timestamp sampling in the plurality of data blocks), and cause transmission of timing information based on the timestamp reference ([0094] When the first data block arrives at the SerDes, the SerDes sends a signal to a real time clock RTC, and the RTC performs timestamp sampling, that is, the RTC records the moment at which the first data block arrives at the MDI. [0095] RTC transmits the timestamp to the MAC module, and the MAC module generates the second clock synchronization packet carrying the timestamp and sends the second clock synchronization packet. Figure 9). 



Claim 14. He teaches the node of claim 12, and the specific block is a control block that has an O-code ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different PHYs based on a timeslot. Taking a 100 GE PHY as an example, each 100 GE PHY corresponds to 20 64B/66B code blocks) (Examiner note: also see the indefiniteness rejection, above). 

Claim 15. He teaches the node of claim 12, and the specific block is a control block that is used for Operations, Administration, and Maintenance OAM and has an O-code ([0078] Client timeslot mapping of the entire FlexE and various management operations are completed by using an overhead multiframe. For example, that a receiving apparatus restores a PTP packet from a data block is completed based on the overhead multiframe. [0141] The PMA performs operations such as timeslot mapping and asynchronous processing, reads the timestamp, and records an offset, bit-offset, caused in a processing process) ([0061] As a technology based on time division multiplexing TDM, the FlexE breaks all Ethernet packets into data blocks with a size of 64B/66B, "B" is short for "bit", and maps these data blocks to a plurality of different 

Claim 16. He teaches the node of claim 12, and the circuit is further configured to transmit the timing information utilizes a Precision Time Protocol PTP message ([0105] PTP engine of a MAC module generates a PTP packet, and transmits the PTP packet to a sending unit of the MAC module. After receiving the PTP packet, the sending unit of the MAC module assembles a MAC frame, and marks an SFD location and a timestamp category of the PTP packet). 

Claim 17. He teaches the node of claim 12, and the circuit is further configured to transmit the timing information utilizes a Precision Time Protocol PTP message sent via a packet taking a plurality of blocks ([0113] PTP engine of the MAC module writes the timestamp into a follow-up packet and sends the follow-up packet. The timestamp carried in the follow-up packet is a sending timestamp of a last PTP packet obtained after precise measurement). 

Claim 18. He teaches the node of claim 12, and the circuit is further configured to transmit the timing information utilizes a plurality of subsequent specific blocks ([0113] PTP engine of the MAC module writes the timestamp into a follow-up packet and sends the follow-up packet. The timestamp carried in the follow-up packet is a sending timestamp of a last PTP packet obtained after precise measurement). 



Claim 20. He teaches the method of claim 19, and the specific block is a control block ([0097] sending apparatus indicates, by using the indication information, the data block used for timestamp sampling, so that the sending apparatus can identify the appointed data block from 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure and claims:

GAREAU (US 20170093757 A1)
Figures 18 and 22.
[0030] time transfer systems and methods over Flexible Ethernet are described. The required information for the transfer of precise time between two nodes or network elements are a time reference point, or significant instant, to which timing information can be related, the timing information itself, and a measure of the delay it takes to transfer the timing information between the nodes or network elements. The time transfer systems and methods use the FlexE shim/group for time transfer and PTP messages instead of relying on the FlexE client and convention IEEE 1588 packet techniques. The time transfer systems and methods can use FlexE overhead for a synchronization message channel and FlexE frame or multi-frame boundaries as an accurate timestamp point of reference. The time transfer systems and methods support FlexE interfaces for PTP applications and minimize the uncertainty and variations, overall CTE, for systems and nodes that have FlexE interfaces. As FlexE is deployed, the time transfer is implemented to support PTP applications.


Abstract: In a network node synchronization, a first timestamp (TSA) is captured at a first network node system (A) just prior to transmitting a data packet (DP) to a second network node system (B) and incorporated in said data packet (DP). Upon receiving a control block of data (SFD) comprised in the data packet (DP), the second network node system (B) captures a second timestamp (TSB). The delay between capturing the first timestamp (TSA) and the second timestamp (TSB) comprises a number of deterministic delays and a propagation time (PT). Eliminating the deterministic delays, only a small synchronization error due to the propagation time (PT) remains. As the propagation time (PT) may be very small, the synchronization may be very accurate. The synchronization may be performed using any data packet (DP). 

Fourcand (US 20080075122 A1)
[0007] Ethernet has not been widely implemented in networks carrying time division multiplexed (TDM) data. Ethernet does not provide a sufficient Quality of Service (QoS) to meet the stringent jitter and data loss requirements for voice traffic in the public switched telephone network (PSTN) and other TDM networks. TDM traffic is carried by highly synchronized networks, such as synchronous optical networks (SONET) and synchronous digital hierarchy (SDH) networks. Various Ethernet enhancements, such as circuit emulation, provider backbone transport, and pseudowires, have been proposed to address the jitter and data loss issues, but fail to couple the flexibility of Ethernet with the high QoS requirements of TDM networks. A need exists for an improved Ethernet protocol that is flexible, and supports the QoS requirements of TDM networks.

Abstract: initiating a synchronization window, and promoting the transmission of a frame comprising a control symbol, the control symbol delineates a beginning of the frame, and the control symbol is offset from the beginning of the synchronization window. An upstream node in communication with a downstream node, the upstream node transmits a data stream comprising a plurality of frames to the downstream node, the data stream is organized into a plurality of synchronization windows, and the frames float within the synchronization windows. Transmitting an Ethernet data stream comprising an Ethernet control symbol, the Ethernet control symbol is transmitted within a synchronization window and delineates a start of a packet within the synchronization window.

Yang (US 9300421 B2)
Methods and systems are provided for determining a timestamp value using a communication system for an integrated circuit or for a programmable logic device. In some embodiments, the communication system may include transmitter circuitry that may include a forward error correction (FEC) layer and a medium access control (MAC) layer. In some embodiments the transmitter circuitry may be IEEE 10G-BASE KR transmitter circuitry. In some embodiments the message includes the timestamp value as a part of a Precision Time Protocol message. In some embodiments, the FEC layer may be coupled to the MAC layer by a feedback 
In some embodiments, the MAC layer may determine the timestamp value associated with the message based on the asserted feedback signal. In some embodiments, the message may include a preamble of an Ethernet frame. In some embodiments, the feedback signal may be generated by a signal checking block within the FEC layer.
Various serial data communication protocols employ a few more bits than the minimum number needed to actually represent the data being communicated. Such extra bits may be used for controlling the maximum run length in a clock data recovery (CDR) system. The extra bits may also be used for such purposes as indicating word alignment boundaries for block synchronization, parity checking, error correction coding, etc. For example, several industry-standard codes have been or are being developed that transmit 66 bits for every 64 bits of "actual," "real," or "payload" data content. Such a signaling or communication protocol may be referred to as 64B66B encoding or the like. In 10G-BASER communications, 64B66B encoding may be used by a transmitter, such as by 10G-BASE KR Transmitter circuitry 200.
Figure 6C.

Jost (US 8971352 B2)
The Precision Time Protocol (PTP) is designed to synchronize clocks across packet based networks. PTP allows for synchronization of distributed clocks to sub-microsecond accuracy. 
FIG. 6 is a flow diagram illustrating a process for providing high accuracy timing information in a communication device.
For an Ethernet transmission device, a Physical Coding Sublayer (PCS) receives information from a Media Access Controller (MAC) or Reconciliation Sublayer (RS) of a data link layer, with the PCS providing the information to a physical medium attachment/physical medium dependent (PMA/PMD) Sublayer for transmission over a medium. The PCS performs various functions, for example 64 b/66 b encoding and scrambling, with the PCS also including a multilane distribution (MLD) Sublayer, at least for particular Ethernet transmission devices. In some embodiments alignment markers are used to identify virtual lanes in a multilane distribution environment. As the PCS may operate at slightly different data speeds than a data link layer, rate adjustment or adaptation may be performed, generally through insertion or deletion of idle symbols.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/H.H/Examiner, Art Unit 2465
 
/ALPUS HSU/Primary Examiner, Art Unit 2465